97 N.Y.2d 625 (2001)
CARL M. HESSEL, Appellant,
v.
GOLDMAN, SACHS & Co. et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 23, 2001.
Decided October 16, 2001.
Motion, insofar as it seeks leave to appeal with respect to defendant Goldman Sachs International, dismissed upon the ground that as to that defendant, the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal with respect to Goldman, Sachs & Co., denied.